Citation Nr: 1647278	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-36 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of a jaw injury.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Chicago RO has jurisdiction over the appeal.  

The Veteran provided testimony during a videoconference hearing before the undersigned in October 2015.  A transcript is of record.  

This matter was previously before the Board in December 2015, when it was remanded for additional development.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his bilateral temporomandibular joint (TMJ) degenerative joint disease is the result of trauma to his jaw during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a jaw injury are met.  38 U.S.C.A. §§ 1131, 5107(b), 1712 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran states in his August 2010 VA Form 9 that he injured his jaw on active duty in Bamberg, Germany.  A June 2010 buddy statement from Mr. A.O.A. describes the incident in further detail, and indicates that the Veteran was taken to the post hospital on the day of the accident in an ambulance.  The Veteran contends that he has had TMJ symptoms since the in-service injury.  See Hearing transcript, p.2.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Compensation for a dental disability may be granted for a condition that resulted from combat or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include limited temporomandibular articulation.  38 C.F.R. § 4.150, Diagnostic Code 9905.

The Veteran has a current diagnosis of bilateral TMJ degenerative joint disease.  See June 2016 record of J.W., DDS.  Thus, the first element of service connection is established.

Regarding the second element in this case, in-service trauma, service treatment records show dental treatment for fractured teeth on September 30, 1978.  An October 2, 1978, treatment record shows that the Veteran fractured several teeth in a fall, and that 18 sutures, which were placed two days prior, were cleaned.  It was noted that he had sutures because he "fell and smacked left side of face against pavement."  Further, an October 6, 1978, treatment record shows that some of the sutures on the chin were removed.  Thus, an in-service trauma necessary to support an award of compensation for a dental disability is shown.

The Board acknowledges that the September 30, 1978, treatment record notes that the Veteran was "very intoxicated" when he received treatment following the fall, which raises the question of whether the Veteran's injury was the result of his own willful misconduct and therefore a bar to disability compensation.  38 C.F.R. § 3.301(a) (direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct, or for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs).

Veterans are entitled to a presumption that injuries incurred during active service were "incurred in the line of duty" and not the result of the veteran's misconduct. See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (citing 38 U.S.C.A. § 105(a)).  This presumption may be rebutted if the government demonstrates by a preponderance of the evidence that the in-service injury was caused by or resulted from willful misconduct or by abuse of alcohol or drugs.  

Alcohol consumption or alcohol abuse alone does not necessarily constitute willful misconduct such that service connection should be denied.  See 38 C.F.R. § 3.301(c)(2) ("The simple drinking of alcoholic beverage is not of itself willful misconduct."); see also Martin v. McDonald, 761 F.3d 1366, 1371 (Fed. Cir. 2014) ("Congress has taken action indicating that alcohol abuse and willful misconduct ... are not coextensive.").  However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  Proximate causation must be established when injuries sustained as a result of the drinking of alcoholic beverages are considered to be willful misconduct.  See Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

The Veteran does not bear the burden of proving that his injury was not the result of willful misconduct; rather, VA bears the burden of proving that it was.  See Holton, supra.  In such cases, VA must set forth evidence that shows by preponderance of the evidence that the in-service injury was proximately caused by an act of willful misconduct by the Veteran.  See Thomas v. Nicholson, 423 F.3d 1279, 1283 (Fed. Cir. 2005) (supporting preponderance of the evidence as the proper evidentiary standard to rebut the line-of-duty presumption); see also Myore v. Brown, 9 Vet. App. 498, 503 (1996) (remanding the Board's denial of benefits based on willful misconduct).

The Board finds that the preponderance of the evidence does not establish that the in-service injury was proximately caused by an act of willful misconduct by the Veteran.  Although the September 30, 1978, treatment record notes that the Veteran was "very intoxicated" when he received treatment following the fall, this, alone, does not overcome the presumption in 38 U.S.C. § 105(a).  Specifically, there is no additional pertinent evidence to substantiate that the Veteran was intoxicated, such as a line of duty determination, other lay evidence indicating that he was intoxicated, or any associated blood alcohol readings.  In other words, the dental provider's assessment of intoxication, alone, does not meet VA's evidentiary burden of demonstrating willful misconduct.  

Regarding the final element of service connection, nexus, there are conflicting opinions of record.  Against the claim is the opinion of the June 2010 VA examiner, who found that the Veteran did not appear to have a TMJ disorder and opined that it is less likely than not that the Veteran's complaint of a TMJ disorder is related to service.  The VA examiner's opinion is not afforded probative weight because the examiner did not have the benefit of reviewing any medical records, including service treatment records, which clearly document an in-service injury to the chin and teeth.  

Also against the claim is the opinion of the March 2016 VA examiner, who opined that "it is less likely than not that Veteran has a Temporomandibular Joint Disorder which resulted from an injury he suffered from a fall while on active duty in 1978, especially considering the amount of dental work he has had since being discharged."  He explained that it is more likely that any symptoms the Veteran experiences are related to his TMJ are a result of his own behavioral habits.

In favor of the claim is a June 2016 treatment record from J.G. Walz, D.D.S.  Dr. Walz, after thoroughly detailing the relevant medical history, including the Veteran's reports of left jaw problems continuously since the 1978 injury, concluded that it supports that the TMJ joint injury began secondary to a traumatic blow to his jaw in September 1978.

Considering these medical opinions, along with the Veteran's lay assertions and the statement of Mr. A.A.O, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current jaw disability is related to his in-service injury.  Resolving any reasonable doubt in the Veteran's favor, the final element of service connection is met, and service connection for residuals of a jaw injury is warranted. 


ORDER

Service connection for residuals of a jaw injury is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


